Exhibit 10.2

 

 

TAX RECEIVABLE AGREEMENT

by and among

MCAFEE CORP.,

FOUNDATION TECHNOLOGY WORLDWIDE, LLC,

the several EXCHANGE TRA PARTIES (as defined herein),

the several REORGANIZATION TRA PARTIES (as defined herein),

MCAFEE, LLC

MCAFEE FINANCE 2, LLC

the TPG NOMINEE (as defined herein),

the INTEL NOMINEE (as defined herein),

and

OTHER PERSONS FROM TIME TO TIME PARTY HERETO

Dated as of October 21, 2020

 

 



--------------------------------------------------------------------------------

CONTENTS

Annexes and Exhibits

 

Annex A    -    Blocker Entities Annex B    -    Exchange TRA Parties Annex C   
-    Reorganization TRA Parties Annex D    -    Thoma TRA Parties Annex E    -
   TPG TRA Parties Annex F    -    Intel TRA Parties Annex G    -    Corporate
Subsidiaries Exhibit A    -    Form of Joinder Agreement Exhibit B    -    Net
Tax Benefit Percentages

 

i



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated October 21, 2020, is hereby entered into by and among McAfee
Corp., a Delaware corporation (the “Corporation”, and, along with any other
member of the U.S. federal income tax affiliated group filing a consolidated
federal income Tax Return with the Corporation, the “Corporate Group”), the
Corporate Subsidiaries, Foundation Technology Worldwide, LLC, a Delaware limited
liability company (the “LLC”), McAfee Finance 2, LLC, a Delaware limited
liability company (“Finance LLC”), McAfee, LLC, a Delaware limited liability
company (“McAfee LLC” and, together with the Corporation, the Corporate
Subsidiaries, the LLC, Finance LLC and McAfee LLC, the “McAfee Parties”), each
of the Exchange TRA Parties from time to time party hereto, each of the
Reorganization TRA Parties from time to time party hereto, the TPG Nominee (as
defined below), and the Intel Nominee (as defined below). Capitalized terms used
but not otherwise defined herein have the respective meanings set forth in
Section 1.01.

RECITALS

WHEREAS, certain of the Reorganization TRA Parties were previously direct or
indirect owners of the Blocker Entities, and as a result of their previous
ownership of the Blocker Entities, the Reorganization TRA Parties previously
indirectly held Units through the Blocker Entities;

WHEREAS, the Exchange TRA Parties hold (or prior to an Exchange will hold)
Units;

WHEREAS, the LLC is classified as a partnership for U.S. federal income tax
purposes;

WHEREAS, the Blocker Entities and Corporate Subsidiaries were and are each
classified as corporations for United States federal income tax purposes;

WHEREAS, as a result of certain reorganization transactions undertaken in
connection with the IPO of the Corporation, all of the shares of the Blocker
Entities were contributed directly or indirectly to the Corporation by the
Reorganization TRA Parties, and all of the shares of the Corporate Subsidiaries
were directly or indirectly contributed to the Corporation by the Reorganization
TRA Parties and the Exchange TRA Parties (the “Reorganization”);

WHEREAS, as a result of or in connection with the Reorganization, the Corporate
Group may be entitled to utilize (or otherwise be entitled to the benefits
arising out of) the Subsidiary Pre-IPO Covered Tax Assets and, without
duplication, the Blocker Pre-IPO Covered Tax Assets (together with the
Subsidiary Pre-IPO Covered Tax Assets, the “Pre-IPO Covered Tax Assets”);

WHEREAS, on and after the date hereof, pursuant to, and subject to the
provisions of, the LLC Agreement and any other applicable documentation, each
Exchange TRA Party has the right from time to time to require the LLC to redeem
(a “Redemption”) all or a portion of such TRA Party’s Units for shares of
Class A common stock or, at the election of the Corporation, cash, which
Redemption may be effected by the Corporation effecting a direct exchange (a
“Direct Exchange”) of shares of Class A Common Stock for such Units, and as a
result of such Redemptions or Direct Exchanges the Corporate Group may be
entitled to utilize (or otherwise be entitled to the benefits arising out of)
the Exchange Covered Tax Assets;

 

1



--------------------------------------------------------------------------------

WHEREAS, the income, gain, loss, expense, deduction and other Tax items of the
Corporate Group and the LLCs may be affected by the Pre-IPO Covered Tax Assets
and the Exchange Covered Tax Assets;

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effects of the Pre-IPO Covered Tax Assets and the Exchange
Covered Tax Assets;

NOW, THEREFORE, in connection with the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both (i) the singular and plural and (ii) the active and passive
forms of the terms defined).

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for Taxes of (i) the Corporate Group and (ii) without duplication, the
LLCs, but in the case of this clause (ii) only with respect to Taxes imposed on
the LLCs and allocable to the Corporate Group (as reasonably determined by the
Corporation); provided, that the actual liability for Taxes described in clauses
(i) and (ii) shall be calculated (a) assuming that Subsequently Acquired TRA
Attributes do not exist, (b) using the Assumed State and Local Tax Rate, solely
for purposes of calculating the state and local Actual Tax Liability of the
Corporate Group and LLCs, and (c) assuming, solely for purposes of calculating
the liability for U.S. federal income Taxes, in order to prevent double
counting, that state and local income and franchise Taxes are not deductible by
the Corporate Group for U.S. federal income Tax purposes.

“Advance Payment” is defined in Section 3.1(b) of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means a per annum rate of LIBOR plus 100 basis points.

“Agreement” is defined in the preamble.

“Amended Schedule” is defined in Section 2.3(b) of this Agreement.

“Assumed State and Local Tax Rate” means the tax rate equal to the sum of the
product of (x) the Corporation’s income and franchise Tax apportionment rate(s)
for each state and local jurisdiction in which the Corporation or LLC (or any of
their Subsidiaries that are treated as partnerships or disregarded entities for
U.S. federal or applicable state or local tax purposes) files

 

2



--------------------------------------------------------------------------------

income or franchise Tax Returns for the relevant Taxable Year and (y) the
highest corporate income and franchise Tax rate(s) for each such state and local
jurisdiction in which the Corporation, the LLC, or such applicable Subsidiaries
file income or franchise Tax Returns for each relevant Taxable Year; provided,
that solely in respect of the Corporate Group, to the extent, for any Taxable
Year, that state and local income and franchise Taxes are deductible for U.S.
federal income tax purposes by members of the Corporate Group that are treated
as corporations for U.S. federal income tax purposes, the Assumed State and
Local Tax Rate calculated pursuant to the foregoing shall be reduced by the
assumed federal income Tax benefit received by the Corporate Group with respect
to state and local jurisdiction income and franchise Taxes (with such benefit
calculated as the product of (a) the Corporation’s marginal U.S. federal income
tax rate for the relevant Taxable Year and (b) the Assumed State and Local Tax
Rate (without regard to this proviso)).

“Attributable” is defined in Section 3.1(b) of this Agreement.

“Attribute Schedule” is defined in Section 2.1 of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Basis Adjustment” means the increase or decrease to the tax basis of, or the
Corporation’s share of (directly or indirectly through a wholly-owned Subsidiary
of the Corporation effecting such Exchange), the tax basis of the Reference
Assets (i) under Section 734(b), 743(b) and 754 of the Code and, in each case,
the comparable sections of U.S. state and local tax law (in situations where,
following an Exchange, the LLC remains a partnership for U.S. federal income tax
purposes) and (ii) under Sections 732, 734(b), and 1012 of the Code and, in each
case, the comparable sections of U.S. state and local tax law (in situations
where, as a result of one or more Exchanges, the LLC becomes an entity that is
disregarded as separate from its owner for U.S. federal income tax purposes), in
each case, as a result of any Exchange and any payments made under this
Agreement. Notwithstanding any other provision of this Agreement, the amount of
any Basis Adjustment resulting from an Exchange of one or more Units shall be
determined without regard to any Pre-Exchange Transfer of such Units and as if
any such Pre-Exchange Transfer had not occurred.

“Blocker Entities” means the entities listed on Annex A.

“Blocker Entity Straddle Period” is defined in the definition of “Blocker
Pre-IPO Covered Tax Assets.”

“Blocker Pre-IPO Covered Tax Assets” means, with respect to a Reorganization TRA
Party, (i) any net operating loss, capital loss, charitable deduction,
disallowed interest expense under Section 163(j) of the Code, or tax credit of
the Blocker Entity previously owned by such Reorganization TRA Party (1) that
has accrued or otherwise relates to taxable periods (or portions thereof)
beginning prior to the IPO Date; provided, that, in the case of a taxable period
of a Blocker Entity beginning on or prior to the IPO Date and ending after the
IPO Date (a “Blocker Entity Straddle Period”), the attributes of the Blocker
Entity that are treated as accruing or otherwise relating to a taxable period
(or portion thereof) beginning prior to the IPO Date shall for purposes of this
Agreement be calculated based on an interim closing of the books as of the close
of the IPO

 

3



--------------------------------------------------------------------------------

Date (and for such purpose, the taxable period of any partnership or other
pass-through entity in which the Blocker Entity owns a beneficial interest shall
be deemed to terminate at such time), except that the amount of exemptions,
allowances or deductions that are calculated on an annual basis, such as the
deduction for depreciation, with respect to such Blocker Entity Straddle Period
for property placed into service prior to the IPO Date shall be treated as
apportioned on a daily basis; provided, further, that the attributes described
in this clause (1) with respect to such Reorganization TRA Party shall not
include attributes of any corporation or other entity acquired by such Blocker
Entity by purchase, merger, or otherwise (in each case, from a Person or Persons
other than such Blocker Entity and whether or not such corporation or other
entity survives) after the IPO; and (2) that are available to offset income or
gain of the Corporate Group earned for periods (or portions thereof) beginning
after the IPO; (ii) existing Tax basis in the Reference Assets (including under
Sections 734(b), 743(b) and 754 of the Code, including for the avoidance of
doubt, Section 1.743-1(h) of the Treasury Regulations and, in each case, the
comparable sections of U.S. state and local tax law), determined as of
immediately prior to the IPO, that is attributable to Units owned (directly or
indirectly) by such Blocker Entity (other than through ownership of equity of a
Corporate Subsidiary) as of immediately prior to the IPO and indirectly acquired
by the Corporation in connection with the Reorganization; and (iii) Imputed
Interest not described with respect to such Reorganization TRA Party in clause
(iii) of the definition of Subsidiary Pre-IPO Covered Tax Assets. The
determination of the portion of existing Tax basis in the Reference Assets that
is attributable to Units so previously owned (directly or indirectly) by an
applicable Blocker Entity (and payments made hereunder with respect to such Tax
basis) shall be determined in good faith by the Corporation in consultation with
its tax return preparer (which tax return preparer shall be a nationally
recognized third party accounting firm), it being understood that any Tax basis
described in Section 1.743-1(h) of the Treasury Regulations shall be allocable
to Units held by the member of the LLC (or its predecessor) for whom the
associated basis adjustment pursuant to Section 743(b) of the Code was made;
provided that in no event will the portions of existing Tax basis in the
Reference Assets that are included as Exchange Covered Tax Assets or Pre-IPO
Covered Tax Assets at any time exceed 100% of the existing Tax basis in the
Reference Assets that is allocable to the Corporation at such time. For the
avoidance of doubt, (A) Blocker Pre-IPO Covered Tax Assets shall include any
carryforwards, carrybacks or similar attributes that are attributable to the Tax
items described in clauses (i)-(iii) and (B) Blocker Pre-IPO Covered Tax Assets
does not include any Subsidiary Pre-IPO Covered Tax Assets.

“Board” means the board of directors of the Corporation.

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.

“Change of Control” means the occurrence of any of the following events or
series of related events after the date hereof: (a) any Person, or group of
Persons acting together which would constitute a “group” for purposes of
Section 13(d) of the Exchange Act (as defined in the LLC Agreement), or any
successor provisions thereto, is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing more than 50% of the
combined voting power of the Corporation’s then-outstanding voting securities
(other than a group formed pursuant to the Stockholders Agreement); (b) there is
consummated a merger, consolidation or similar

 

4



--------------------------------------------------------------------------------

business transaction involving the Corporation with any other Person or Persons,
and, either (x) the Board of the Corporation immediately prior to the merger or
consolidation does not constitute at least a majority of the board of directors
of the company surviving the merger or, if the surviving company is a
subsidiary, the ultimate parent thereof, or (y) immediately after the
consummation of such transaction, the voting securities of the Corporation
immediately prior to such transaction do not continue to represent or are not
converted into more than 50% of the combined voting power of the
then-outstanding voting securities of the Person resulting from such transaction
or, if the surviving company is a subsidiary, the ultimate parent thereof;
(c) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly or indirectly,
by the Corporation of all or substantially all of the Corporation’s assets
(including a sale of assets of the LLC), other than such sale or other
disposition by the Corporation of all or substantially all of the Corporation’s
assets to an entity at least fifty percent (50%) of the combined voting power of
the voting securities of which are owned by shareholders of the Corporation in
substantially the same proportions as their ownership of the Corporation
immediately prior to such sale; (d) the following individuals cease for any
reason to constitute a majority of the number of directors of the Board of the
Corporation then serving: individuals who were directors of the Corporation on
the IPO Date and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election to the
Board of the Corporation or nomination for election by the Corporation’s
shareholders was made pursuant to the Stockholders Agreement or was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors of the Corporation on the IPO Date or whose
appointment, election or nomination for election was previously so approved or
recommended by the directors referred to in this clause (d); (e) a “change of
control” or similar defined term in any agreement governing indebtedness for
borrowed money of the Corporation or LLC or any of their Subsidiaries with
aggregate principal amount or aggregate commitments outstanding in excess of
$100,000,000; or (f) there is consummated an agreement or series of related
agreements for the separation, sale or other disposition, directly or
indirectly, by the Corporation or any of its Subsidiaries, of the consumer
business or enterprise business of the Corporation and its Subsidiaries,
including a sale or other disposition of all or a substantial portion of the
assets of any such business, but only if each of the TPG Nominee and the Intel
Nominee provides to the Corporation written notice of an election to treat such
separation or sale as a Change of Control for purposes of this Agreement.
Notwithstanding the foregoing, except with respect to clause (c) above, a
“Change of Control” shall not be deemed to have occurred (i) by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the ultimate beneficial owners of the Class A Common Stock and
Class B Common Stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
and voting control over, and own substantially all of the shares or equity of,
an entity which owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions or (ii) by
virtue of the consummation of any transaction or series of transactions,
immediately following which, the Corporation and one or more other entities (the
“Other Constituent Companies”) shall have become separate wholly-owned
Subsidiaries of a holding company, and the ultimate beneficial owners of the
Class A Common Stock and Class B Common Stock immediately prior to such
transaction or series of transactions, together with the ultimate beneficial

 

5



--------------------------------------------------------------------------------

owners of the outstanding equity interests in the Other Constituent Companies
immediately prior to such transaction or series of transactions, shall have
become the equityholders of the new holding company in exchange for their
respective equity interests in the Corporation and the Other Constituent
Companies, and such transaction or transactions would not otherwise constitute a
“Change of Control” assuming references to the Corporation are references to
such holding company.

“Class A Common Stock” means Class A common stock, $0.001 par value per share,
of the Corporation.

“Class B Common Stock” means Class B common stock, $0.001 par value per share,
of the Corporation.

“Code” means the U.S. Internal Revenue Code of 1986.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or other agreement.

“Corporate Subsidiaries” means the Persons listed on Annex G.

“Corporate Subsidiary Straddle Period” is defined in the definition of
“Subsidiary Pre-IPO Covered Tax Assets.”

“Corporation” is defined in the preamble to this Agreement.

“Cumulative Net Realized Tax Benefit” as of the end of a Taxable Year means the
cumulative amount of Realized Tax Benefits for all Taxable Years of the
Corporate Group (excluding, for the avoidance of doubt, the Taxable Years of the
Blocker Entities and the Corporate Subsidiaries ending on the dates they join
the Corporate Group) and the LLCs, up to and including such Taxable Year, net of
the cumulative amount of Realized Tax Detriments of the Corporate Group and the
LLCs for the same period. The Realized Tax Benefit and Realized Tax Detriment
for each Taxable Year shall be based on the most recent Tax Benefit Schedules or
Amended Schedules, if any, in existence at the time of such determination.

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of law, as applicable, or any other event
(including the execution of IRS Form 870-AD) that finally and conclusively
establishes the amount of any liability for tax and shall also include the
acquiescence of the Corporation to the amount of any assessed liability for Tax.

“Direct Exchange” is defined in the recitals to this agreement.

“Dispute” is defined in Section 7.8(a) of this Agreement.

“Early Termination Agreed Rate” means LIBOR plus 100 basis points.

 

6



--------------------------------------------------------------------------------

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” is defined in Section 4.2 of this Agreement.

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

“Early Termination Rate” means the lesser of (i) 6.50 % per annum, compounded
annually, and (ii) the Early Termination Agreed Rate.

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

“Exchange” means any Direct Exchange or Redemption or purchase (as determined
for U.S. federal income tax purposes) of Units by the Corporation or one of its
wholly-owned Subsidiaries from an Exchange TRA Party.

“Exchange Covered Tax Assets” means, with respect to an Exchange TRA Party,
(i) existing Tax basis (including, for the avoidance of doubt, any basis
adjustment described in Section 734 of the Code or Section 1.743-1(h) of the
Treasury Regulations and, in each case, the comparable sections of U.S. state
and local tax law) in the Reference Assets, determined as of immediately prior
to an Exchange, that is allocable to the Units being exchanged by such Exchange
TRA Party and acquired by the Corporate Group in connection with the relevant
Exchange, (ii) Basis Adjustments, and (iii) Imputed Interest not described with
respect to such Exchange TRA Party in clause (iii) of the definition of
Subsidiary Pre-IPO Closing Tax Assets; provided that, in the case of any
Exchange by an Exchange TRA Party pursuant to Section 4.03 of the LLC Agreement,
the Exchange Covered Tax Assets with respect to the Units that are subject to
such Exchange shall be equal to zero (0). The determination of the portion of
existing Tax basis, including, for the avoidance of doubt, any basis adjustment
described in Section 1.743-1(h) of the Treasury Regulations, in the Reference
Assets that is allocable to Units being exchanged by the Exchange TRA Party (and
payments made hereunder with respect to such Tax basis) shall be determined in
good faith by the Corporation in consultation with its tax return preparer
(which tax return preparer shall be a nationally recognized third party
accounting firm), it being understood that any Tax basis described in
Section 1.743-1(h) of the Treasury Regulations shall be allocable to Units held
by the member of the LLC (or its predecessor) for whom the associated basis
adjustment pursuant to Section 743(b) of the Code was made; provided that in no
event will the portions of existing Tax basis in the Reference Assets that are
included as Exchange Covered Tax Assets or Pre-IPO Covered Tax Assets exceed
100% of the existing Tax basis in the Reference Assets that is allocable to the
Corporation at any time. For the avoidance of doubt, (A) Exchange Covered Tax
Assets shall include any carryforwards or similar attributes that are
attributable to the Tax items described in clauses (i) through (iii) and
(B) Exchange Covered Tax Assets shall not include any Subsidiary Pre-IPO Covered
Tax Assets.

“Exchange TRA Parties” means the Persons listed on Annex B.

“Expert” is defined in Section 7.9 of this Agreement.

 

7



--------------------------------------------------------------------------------

“Forfeited Percentage” is defined in Section 3.1 of this Agreement.

“Forfeited Shares” is defined in Section 3.1 of this Agreement.

“GIC TRA Party” means Snowlake Investment Pte Ltd.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Group and (ii) without duplication, the
LLCs, but in the case of this clause (ii) only with respect to Taxes imposed on
the LLCs and allocable to the Corporate Group, in each case using the same
methods, elections, conventions, and practices used on the relevant Corporate
Group Tax Return, but (a) calculated without taking into account the Pre-IPO
Covered Tax Assets and the Exchange Covered Tax Assets (including, for the
avoidance of doubt, any carryforward or carryback of any tax item attributable
to the Pre-IPO Covered Tax Assets and the Exchange Covered Tax Assets), (b)
using the Assumed State and Local Tax Rate, solely for purposes of calculating
the state and local Hypothetical Tax Liability of the Corporate Group and LLCs,
and (c) assuming, solely for purposes of calculating the liability for U.S.
federal income Taxes, in order to prevent double counting, that state and local
income and franchise Taxes are not deductible by the Corporate Group for U.S.
federal income Tax purposes. Furthermore, the Hypothetical Tax Liability shall
be calculated assuming that the Subsequently Acquired TRA Attributes do not
exist.

“Imputed Interest” in respect of a TRA Party shall mean any interest imputed
under the provisions of the Code with respect to the Corporation’s payment
obligations in respect of such TRA Party under this Agreement.

“Intel Nominee” means Intel Americas, Inc. and such other person as may be
designated by an Intel TRA Party.

“Intel TRA Parties” means the Persons listed on Annex F.

“Interest Amount” is defined in Section 3.1(b) of this Agreement.

“IPO” means the initial public offering of shares of Class A Common Stock by the
Corporation.

“IPO Date” means the closing date of the IPO.

“IRS” means the U.S. Internal Revenue Service.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Corporation and approved by
the TPG Nominee and the Intel Nominee (such approval not to be unreasonably
withheld, conditioned or delayed) as an authorized information vendor for the
purpose of

 

8



--------------------------------------------------------------------------------

displaying rates at which U.S. dollar deposits are offered by leading banks in
the London interbank deposit market (an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
period as the one-year London interbank offered rate for U.S. dollars having a
borrowing date and a maturity comparable to such period (or if there shall at
any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any
substitute page) or any Alternate Source, a comparable replacement rate
determined by the Corporation at such time and approved by the TPG Nominee and
the Intel Nominee (such approval not to be unreasonably withheld, conditioned or
delayed)); provided, that at no time shall LIBOR be less than 0%.

“LLC” is defined in the recitals to this Agreement.

“LLCs” means the LLC, McAfee Finance 2, LLC, McAfee Finance 1, LLC, McAfee, LLC,
McAfee HoldCo LLC, and any Subsidiaries of any of the foregoing that are treated
as partnerships or disregarded entities for U.S. federal income tax purposes.

“LLC Agreement” means that certain Limited Liability Company Agreement of the
LLC, dated as of the date hereof, as such agreement may be further amended,
restated, supplemented and/or otherwise modified from time to time.

“Market Value” means as of an Early Termination Date, the price for a share of
Class A Common Stock (or any class of stock into which it has been converted) on
the Stock Exchange (as defined in the LLC Agreement), as reported on
bloomberg.com or such other reliable source as determined by the Managing Member
(as defined in the LLC Agreement) in good faith, at the close of trading on the
last full Trading Day (as defined in the LLC Agreement) immediately prior to
such Early Termination Date, subject to appropriate and equitable adjustment for
any stock splits, reverse splits, stock dividends or similar events affecting
the Class A Common Stock. In the event the shares of Class A Common Stock are
not publicly traded as of such Early Termination Date, then the Managing Member
(as defined in the LLC Agreement) shall determine the Market Value in good
faith.

“Net Tax Benefit” is defined in Section 3.1(b) of this Agreement.

“Objection Notice” is defined in Section 2.3(a) of this Agreement.

“Permitted Transfer” has the meaning set forth in the LLC Agreement.

“Permitted Transferee” has the meaning set forth in the LLC Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member) (i) that occurs after the IPO but prior to a Redemption
or Direct Exchange or other Exchange of such Units and (ii) to which
Section 743(b) of the Code applies (other than such a transfer giving rise to
basis adjustments described under Section 1.743-1(h) of the Treasury
Regulations).

 

9



--------------------------------------------------------------------------------

“Pre-IPO Covered Tax Assets” is defined in the Recitals to this Agreement.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability. If all or a portion of
the actual liability for such Taxes for the Taxable Year arises as a result of
an audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Benefit until there has been a
Determination.

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability. If all or a portion of
the actual liability for such Taxes for the Taxable Year arises as a result of
an audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Detriment unless and until there has
been a Determination.

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

“Reconciliation Procedures” is defined in Section 2.3(a) of this Agreement.

“Redemption” has the meaning in the recitals to this Agreement.

“Reference Asset” means any tangible or intangible asset (including for this
purpose any items of deferred revenue and any adjustments under Section 481 of
the Code) of the LLC or any of its successors or assigns, and any asset held by
any entities in which the LLC owns a direct or indirect equity interest that are
treated as a partnership or disregarded entity for U.S. federal income Tax
purposes (but only to the extent such entities are held only through other
entities treated as partnerships or disregarded entities) for purposes of the
applicable Tax, as of the relevant date. A Reference Asset also includes any
asset that is “substituted basis property” under Section 7701(a)(42) of the Code
with respect to a Reference Asset. For the avoidance of doubt, stock of McAfee
Acquisition Corp. is not a Reference Asset.

“Reorganization” is defined in the Recitals to this Agreement.

“Reorganization TRA Parties” means the persons listed on Annex C.

“Schedule” means any of the following: (i) an Attribute Schedule, (ii) a Tax
Benefit Schedule, or (iii) the Early Termination Schedule, and, in each case,
any amendments thereto.

“Senior Obligations” is defined in Section 5.1 of this Agreement.

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, by and among the Corporation and the other persons party thereto or that
may become parties thereto from time to time, as the same may be amended,
restated, supplemented and/or otherwise modified, from time to time.

“Subsequently Acquired TRA Attributes” means any net operating losses or other
tax attributes to which any of the Corporate Group, the LLCs or any entity in
which they hold a direct or indirect equity interest become entitled as a result
of a transaction (other than any Exchanges) after the IPO Date to the extent
such net operating losses and other tax attributes are subject to a

 

10



--------------------------------------------------------------------------------

tax receivable agreement (or comparable agreement) entered into by the Corporate
Group or any of its Affiliates pursuant to which any member of the Corporate
Group is obligated to pay over amounts with respect to tax benefits resulting
from such net operating losses or other tax attributes.

“Subsidiary” means, with respect to any Person and as of the date of any
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls, more than 50% of the voting power or other
similar interests, or the sole general partner interest, or managing member or
similar interest, of such Person.

“Subsidiary Pre-IPO Covered Tax Assets” means, with respect to a TRA Party, such
TRA Party’s percentage (as set forth on Exhibit B) of (i) any net operating
loss, capital loss, charitable deduction, disallowed interest expense under
Section 163(j) of the Code, or tax credit of the Corporate Subsidiaries (1) that
has accrued or otherwise relates to taxable periods (or portions thereof)
beginning prior to the IPO Date; provided, that, in the case of a taxable period
of a Corporate Subsidiary beginning on or prior to the IPO Date and ending after
the IPO Date (a “Corporate Subsidiary Straddle Period”), the attributes of the
Corporate Subsidiary that are treated as accruing or otherwise relating to a
taxable period (or portion thereof) beginning prior to the IPO Date shall for
purposes of this Agreement be calculated based on an interim closing of the
books as of the close of the IPO Date (and for such purpose, the taxable period
of any partnership or other pass-through entity in which the Corporate
Subsidiary owns a beneficial interest shall be deemed to terminate at such
time), except that the amount of exemptions, allowances or deductions that are
calculated on an annual basis, such as the deduction for depreciation, with
respect to such Corporate Subsidiary Straddle Period for property placed into
service prior to the IPO Date shall be treated as apportioned on a daily basis;
provided, further, that the attributes described in this clause (1) with respect
to such TRA Party shall not include attributes of any corporation or other
entity acquired by such Corporate Subsidiary by purchase, merger, or otherwise
(in each case, from a Person or Persons other than such Corporate Subsidiary and
whether or not such corporation or other entity survives) after the IPO; and
(2) that are available to offset income or gain of the Corporate Group or LLCs
earned for periods (or portions thereof) beginning after the IPO; (ii) existing
Tax basis in the Reference Assets, determined as of immediately prior to the
IPO, that is attributable to Units owned by any Corporate Subsidiary the equity
of which is directly or indirectly contributed to the Corporation in connection
with the Reorganization; and (iii) Imputed Interest reasonably determined to be
allocable to payments pursuant to this Agreement arising from the items
described in clause (i) and (ii) of this definition (as reasonably determined by
the Corporation with the approval of the Intel Nominee and the TPG Nominee (such
approval not to be unreasonably withheld, conditioned or delayed)). The
determination of the portion of existing Tax basis in the Reference Assets that
is attributable to Units owned by such a Corporate Subsidiary (and payments made
hereunder with respect to such Tax basis) shall be determined in good faith by
the Corporation in consultation with its tax return preparer (which tax return
preparer shall be a nationally recognized third party accounting firm); provided
that in no event will the portions of existing Tax basis in the Reference Assets
that are included as Exchange Covered Tax Assets and Pre-IPO Covered Tax Assets
at any time exceed 100% of the existing Tax basis in the Reference Assets that
is allocable to the Corporation at such time. For the avoidance of doubt,
Subsidiary Pre-IPO Covered Tax Assets shall include any carryforwards,
carrybacks or similar attributes that are attributable to the Tax items
described in clauses (i)-(iii).

 

11



--------------------------------------------------------------------------------

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.2(a) of this Agreement.

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to Taxes (including any attached schedules),
including any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporate Group (or any member
thereof) under the Code or comparable sections of U.S. state or local or foreign
tax law, as applicable (which, therefore, for the avoidance of doubt, may
include a period of less than 12 months for which a Tax Return is made), ending
on or after the IPO Date.

“Taxes” means any and all United States federal, state, or local taxes,
assessments or other charges that are based on or measured with respect to net
income or profits (including alternative minimum taxes and any franchise taxes
imposed in lieu of an income tax), including, in each case, any related
interest, penalties or additions to tax.

“Taxing Authority” means any national, federal, state, county, municipal, or
local government, or any subdivision, agency, commission or authority thereof,
or any quasi-governmental body, or any other authority of any kind, exercising
regulatory or other authority in relation to tax matters.

“TB Nominee” means Thoma Bravo Partners XII AIV, L.P., a Delaware limited
partnership and such other Persons as may be designated by a Thoma TRA Party.

“Thoma TRA Parties” means the persons listed on Annex D.

“TPG TRA Parties” means the persons listed on Annex E.

“TPG Nominee” means TPG Global, LLC and such other Persons as may be designated
by a TPG TRA Party.

“TRA Parties” means the Exchange TRA Parties and the Reorganization TRA Parties.

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

“U.S.” means the United States of America.

“Units” means equity interests in the LLC.

 

12



--------------------------------------------------------------------------------

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that:

(1)    in each Taxable Year ending on or after such Early Termination Date, the
Corporate Group and LLCs will have taxable income sufficient to fully use the
Pre-IPO Covered Tax Assets and the Exchange Covered Tax Assets (other than any
such Pre-IPO Covered Tax Assets or Exchange Covered Tax Assets that constitute
or have resulted in net operating losses, disallowed interest expense
carryforwards, or credit carryforwards or carryovers (determined as of the Early
Termination Date), which shall be governed by paragraph 4 below) during such
Taxable Year or future Taxable Years in which such deductions or other
attributes would become available;

(2)    the U.S. federal income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other law as in effect on the Early Termination Date, except to the extent any
change to such tax rates for such Taxable Year have already been enacted into
law;

(3)    all taxable income of the Corporate Group and LLCs will be subject to the
maximum applicable tax rate for U.S. federal income tax purposes throughout the
relevant period, and the tax rate for U.S. state and local income taxes shall be
the Assumed State and Local Tax Rate as in effect for the Taxable Year of the
Early Termination Date;

(4)    any net operating loss, excess interest deduction, or credit carryovers
or carrybacks (or similar items with respect to carryovers or carrybacks)
generated by any Pre-IPO Covered Tax Asset or Exchange Covered Tax Asset and
available as of the Early Termination Date will be used by the Corporate Group
and LLCs ratably over a period beginning on the Early Termination Date and
ending on the earlier of (i) five (5) years following the Early Termination
Date, or (ii) the scheduled expiration date, if any, under applicable Tax law of
such net operating losses, excess interest deductions, or credit carryovers or
carrybacks (or similar items with respect to carryovers or carrybacks);

(5)    any non-amortizable assets will be disposed of in a fully taxable
transaction for an amount sufficient to fully utilize the adjusted basis for
such assets, including any adjustments attributable to such assets under
Sections 734 and 743 of the Code (and, in each case, the comparable sections of
U.S. state and local tax law), and for the avoidance of doubt including Basis
Adjustments, on the fifteenth anniversary of the IPO Date; provided, that in the
event of a Change of Control that includes the sale of such asset (or the sale
of equity interests in a partnership or disregarded entity for U.S. federal
income tax purposes that directly or indirectly owns such asset), such
non-amortizable assets shall be disposed of at the time of the direct or
indirect sale of the relevant asset in such Change of Control (if earlier than
such fifteenth anniversary) for such price;

(6)    if, on the Early Termination Date, any Exchange TRA Party has Units that
have not been Exchanged, then such Units shall be deemed to be Exchanged for the
Market Value that would be received by such Exchange TRA Party if such Units had
been Exchanged on the Early Termination Date, and such Exchange TRA Party shall
be deemed to receive the amount of cash such Exchange TRA Party would have been
entitled to pursuant to Section 4.3(a) had such Units actually been Exchanged on
the Early Termination Date; and

 

13



--------------------------------------------------------------------------------

(7)    any payment obligations pursuant to this Agreement will be satisfied on
the date that any Tax Return to which such payment obligation relates is
required to be filed excluding any extensions.

Section 1.2    Rules of Construction. Unless otherwise specified herein:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    For purposes of interpretation of this Agreement:

(i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision thereof.

(ii)    References in this Agreement to a Schedule, Article, Section, clause or
sub-clause refer to the appropriate Schedule to, or Article, Section, clause or
subclause in, this Agreement.

(iii)    References in this Agreement to dollars or “$” refer to the lawful
currency of the United States of America.

(iv)    The terms “include” and “including” are by way of example and not
limitation.

(v)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(vi)    References to any Person shall include the successors and permitted
assigns of such Person.

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)    Section headings herein are included for convenience of reference only
and shall not affect the interpretation of this Agreement.

(e)    Unless otherwise expressly provided herein, (a) references to
organization documents (including the LLC Agreement), agreements (including this
Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted
hereby; and (b) references to any law (including the Code and the Treasury
Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.

 

14



--------------------------------------------------------------------------------

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.1    Attribute Schedule. Following the IPO Date, within ninety
(90) calendar days after the filing of Form 1120 (or any successor form) of the
Corporate Group for a given Taxable Year, the Corporation shall deliver (a) to
the TPG Nominee and the Intel Nominee a schedule (the “Attribute Schedule”) that
shows, in reasonable detail, (i) the Pre-IPO Covered Tax Assets that are
available for use by the Corporate Group and the LLCs with respect to each TRA
Party with respect to such Taxable Year and the portion of the Pre-IPO Covered
Tax Assets that are available for use by the Corporate Group and the LLCs with
respect to each TRA Party with respect to future Taxable Years; and (ii) the
Exchange Covered Tax Assets that are available for use by the Corporate Group
and the LLCs with respect to such Taxable Year with respect to each Exchange TRA
Party that has effected an Exchange (including the Basis Adjustments with
respect to the Reference Assets resulting from Exchanges effected in such
Taxable Year and the periods over which such Basis Adjustments are amortizable
or depreciable), and the portion of the Exchange Covered Tax Assets that are
available for use by the Corporate Group and the LLCs with respect to each
Exchange TRA Party that has effected an Exchange in future Taxable Years and
(b) to the Thoma TRA Parties and the GIC TRA Parties, that portion of the
Attribute Schedule relating to the Thoma TRA Parties or the GIC TRA Parties, as
the case may be, along with reasonable detail regarding the preparation of the
applicable portion of such Attribute Schedule. The Attribute Schedule shall also
list any limitations on the ability of the Corporate Group and the LLCs to
utilize any Pre-IPO Covered Tax Assets or Exchange Covered Tax Assets under
applicable laws (including as a result of the operation of Section 382 of the
Code or Section 383 of the Code).

Section 2.2    Tax Benefit Schedule.

(a)    Tax Benefit Schedule. Following the IPO Date, within ninety (90) calendar
days after the filing of the Form 1120 (or any successor form) of the Corporate
Group for any Taxable Year, the Corporation shall provide (i) to each of the TPG
Nominee and the Intel Nominee a schedule showing, in reasonable detail, the
calculation of the Tax Benefit Payment in respect of each TRA Party for such
Taxable Year and the calculation of the Realized Tax Benefit and Realized Tax
Detriment and the components thereof for such Taxable Year (a “Tax Benefit
Schedule”) and (ii) to the Thoma TRA Parties and the GIC TRA Parties, that
portion of the applicable Tax Benefit Schedule relating to the Thoma TRA Parties
or the GIC TRA Parties, as the case may be, along with reasonable detail
regarding the preparation of the applicable portion of such Tax Benefit
Schedule. Each Tax Benefit Schedule will become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)).

(b)    Applicable Principles. For purposes of calculating the Realized Tax
Benefit or Realized Tax Detriment for any period, carryovers or carrybacks of
any Tax item attributable to the Pre-IPO Covered Tax Assets and the Exchange Tax
Assets shall be considered to be subject to the rules of the Code and the
Treasury Regulations, as applicable, or other applicable law,

 

15



--------------------------------------------------------------------------------

governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type. If a carryover or carryback of any Tax item includes a portion
that is attributable to a Pre-IPO Covered Tax Asset or an Exchange Covered Tax
Asset and another portion that is not, such respective portions shall be
considered to be used in accordance with the “with and without” methodology.

Section 2.3    Procedures, Amendments.

(a)    Procedure. Every time the Corporation delivers to the TPG Nominee and the
Intel Nominee a Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.3(b), and any Early Termination Schedule or
amended Early Termination Schedule, the Corporation shall also (x) deliver to
the TPG Nominee and the Intel Nominee schedules, valuation reports, if any, and
work papers, as determined by the Corporation or reasonably requested by either
of the TPG Nominee or the Intel Nominee, providing reasonable detail regarding
the preparation of the Schedule, and (y) allow the TPG Nominee and the Intel
Nominee reasonable access at no cost to the appropriate representatives of the
Corporation, as determined by the Corporation or requested by either the TPG
Nominee or the Intel Nominee, in connection with the review of such Schedule.
Without limiting the application of the preceding sentence, each time the
Corporation delivers to the TPG Nominee and the Intel Nominee a Tax Benefit
Schedule, in addition to the Tax Benefit Schedule duly completed, the
Corporation shall deliver to the TPG Nominee and the Intel Nominee a reasonably
detailed calculation of the applicable Hypothetical Tax Liability, the
reasonably detailed calculation of the applicable Actual Tax Liability, as well
as any other work papers as determined by the Corporation or requested by either
the TPG Nominee or the Intel Nominee, provided that the Corporation shall not be
required to provide any information that it reasonably believes is unnecessary
for purposes of determining the items in the applicable Schedule or amendment
thereto. Subject to Section 2.3(b), an applicable Schedule or amendment thereto
shall become final and binding on all parties thirty (30) calendar days after
the first date on which the TPG Nominee and the Intel Nominee have received the
applicable Schedule or amendment thereto unless (i) either the TPG Nominee or
the Intel Nominee provides the Corporation before such date with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith or
(ii) each of the TPG Nominee and the Intel Nominee provides a written waiver of
such right of any Objection Notice before such date (in which case such Schedule
or amendment thereto becomes binding on the date both waivers have been received
by the Corporation). If the Corporation and the TPG Nominee and Intel Nominee,
for any reason, are unable to successfully resolve the issues raised in an
Objection Notice within thirty (30) calendar days after receipt by the
Corporation of an Objection Notice, then the Corporation and the TPG Nominee and
the Intel Nominee shall employ the reconciliation procedures described in
Section 7.9 of this Agreement (the “Reconciliation Procedures”).

(b)    Amended Schedule. The applicable Attribute Schedule or Tax Benefit
Schedule for any Taxable Year may be amended from time to time by the
Corporation (i) in connection with a Determination affecting such Schedule,
(ii) to correct inaccuracies in the Schedule identified after the date the
Schedule was provided to the TPG Nominee and the Intel Nominee, (iii) to comply
with the Expert’s determination under the Reconciliation Procedures, (iv) to
reflect a change in the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year attributable to a carryback or carryforward of a loss or other tax
item to such Taxable Year, or (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable

 

16



--------------------------------------------------------------------------------

to an amended Tax Return filed for such Taxable Year (any such Schedule, an
“Amended Schedule”). The Corporation shall provide (i) to the TPG Nominee and
the Intel Nominee, an Amended Schedule, and (ii) to the Thoma TRA Parties and
the GIC TRA Party, that portion of the applicable Amended Schedule relating to
the Thoma TRA Parties or the GIC TRA Party, as the case may be, along with
reasonable detail regarding the preparation of the applicable portion of such
Amended Schedule, within sixty (60) calendar days of the occurrence of an event
referenced in clauses (i) through (v) of the first sentence of this
Section 2.3(b).

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1    Timing and Amount of Tax Benefit Payments.

(a)    Within five (5) Business Days after a Tax Benefit Schedule delivered to
the TPG Nominee and the Intel Nominee becomes final in accordance with
Section 2.3(a), the Corporation shall pay or cause to be paid to each TRA Party
for such Taxable Year an amount equal to the excess, if any, of (i) the Tax
Benefit Payment in respect of such TRA Party for such Taxable Year determined
pursuant to Section 3.1(b) over (ii) the aggregate amount of Advance Payments
previously made to such TRA Party in respect of such Taxable Year; provided
that, if the Corporation makes Advance Payments, it shall make Advance Payments
to all parties eligible to receive payments under this Agreement with respect to
a particular Taxable Year in proportion to their respective amount of
anticipated payments under this Agreement in respect of such Taxable Year. Each
such Tax Benefit Payment or such Advance Payment shall be made by wire transfer
of immediately available funds to the bank account previously designed by such
TRA Party to the Corporation or as otherwise agreed by the Corporation and such
TRA Party. The Corporation shall use its commercially reasonable efforts to
respond to any reasonable inquiry of a TRA Party in regard to the calculation of
the amount payable to such TRA Party pursuant to any Schedule delivered under
this Agreement, including the calculation of the Tax Benefit Payment in respect
of such TRA Party for such Taxable Year.

(b)    A “Tax Benefit Payment” in respect of a TRA Party means an amount, not
less than zero, equal to the sum of the portion of the Net Tax Benefit that is
Attributable to such TRA Party and the Interest Amount with respect thereto. A
Net Tax Benefit is “Attributable” to a Reorganization TRA Party to the extent
that it is derived from a Blocker Pre-IPO Covered Tax Asset with respect to the
Blocker Entity (or Units owned by such Blocker Entity (other than through a
Corporate Subsidiary for purposes of this sentence)) designated on Exhibit B as
allocable to such Reorganization TRA Party (in the case of a Blocker Entity with
respect to which there is more than one Reorganization TRA Party, with the Net
Tax Benefit and Interest Amount with respect thereto apportioned among such
Reorganization TRA Parties in a manner consistent with the percentages set forth
on Exhibit B). A Net Tax Benefit is “Attributable” to an Exchange TRA Party to
the extent that it is derived from an Exchange Covered Tax Asset with respect to
Units that were Exchanged by such TRA Party. In addition, a Net Tax Benefit
derived from a Subsidiary Pre-IPO Covered Tax Asset will be attributable to a
Reorganization TRA Party or Exchange TRA Party, as applicable, by apportioning
such relevant amount among such TRA Parties in accordance with the percentages
set forth on Exhibit B, as contemplated by the definition of Subsidiary Pre-IPO
Covered Tax Assets; provided that, in the case of any forfeiture by a TRA Party
of unvested shares of Class A Common Stock (the “Forfeited Shares”), the
percentages set forth on Exhibit B shall be adjusted in the manner determined by
the Intel Nominee and the TPG Nominee so that the percentage attributable to
such TRA Party in respect of the Forfeited Shares immediately before

 

17



--------------------------------------------------------------------------------

such forfeiture (the “Forfeited Percentage”) is adjusted to zero (0) as of
immediately following such forfeiture and the percentages attributable to all
other TRA Parties listed on Exhibit B are, immediately following such
forfeiture, in the aggregate, increased by the Forfeited Percentage in
proportion to the percentages set forth on Exhibit B with respect to such other
TRA Parties. The “Net Tax Benefit” for a Taxable Year shall be an amount equal
to the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit as of
the end of such Taxable Year over the sum of the total amount of payments
previously made under Section 3.1(a) (excluding payments attributable to
Interest Amounts) and the Advance Payments previously made under Section 3.1(b)
of this Agreement (excluding any portion of Advance Payments in respect of
anticipated Interest Amounts); provided, for the avoidance of doubt, that a TRA
Party shall not be required to return any portion of any previously made Tax
Benefit Payment or Advance Payment it receives under this Agreement. The
“Interest Amount” in respect of the TRA Party shall equal the interest on the
amount of the unpaid Net Tax Benefit Attributable to such TRA Party for a
Taxable Year, which interest shall accrue on any unpaid Net Tax Benefit from and
after the due date (without extensions) for filing the Form 1120 (or any
successor form) for the Corporate Group for such Taxable Year, calculated at the
Agreed Rate, until the date such unpaid amounts are paid. For the avoidance of
doubt, for Tax purposes, the Interest Amount shall not be treated as interest
but instead shall be treated as additional consideration in the Reorganization
or Exchange, as applicable, unless otherwise required by law. “Advance Payments”
in respect of a TRA Party for a Taxable Year means the payments made by the
Corporation to such TRA Party as an advance of such TRA Party’s anticipated Tax
Benefit Payment for such Taxable Year. The Corporation shall be entitled at its
option to make Advance Payments. Notwithstanding anything to the contrary in
this Agreement, after any lump-sum payment under Article IV of this Agreement in
respect of present or future Pre-IPO Covered Tax Assets or Exchange Covered Tax
Assets, such Pre-IPO Covered Tax Assets or Exchange Covered Tax Assets shall no
longer be considered Pre-IPO Covered Tax Assets or Exchange Covered Tax Assets,
as applicable, for purposes of determining Tax Benefit Payments or the Net Tax
Benefit.

Section 3.2    No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. The provisions of this Agreement shall
be construed consistent with such intent.

Section 3.3    Pro Rata Payments.

(a)    Notwithstanding anything in Section 3.1 to the contrary, to the extent
that the aggregate amount of the tax benefit to the Corporate Group and LLCs
from the reduction in Tax Liability as a result of the Pre-IPO Covered Tax
Assets and the Exchange Covered Tax Assets is limited in a particular Taxable
Year because the Corporate Group and LLCs do not have sufficient taxable income
to fully utilize available deductions and other attributes, the aggregate Net
Tax Benefit for such Taxable Year shall be deemed Attributable to each TRA Party
for purposes of Section 3.1(b) in proportion to the portion of such Net Tax
Benefit that would be Attributable to such TRA Party under Section 3.1(b) if the
Corporate Group had sufficient taxable income so that there were no such
limitation; provided, that, for the avoidance of doubt, for purposes of
allocating among the TRA Parties the aggregate Net Tax Benefit with respect to
any Taxable Year, the

 

18



--------------------------------------------------------------------------------

operation of this Section 3.3(a) with respect to any prior Taxable Years shall
be taken into account so as to eliminate as quickly as possible,
proportionately, the difference with respect to each TRA Party between (i) the
aggregate Net Tax Benefit that would be Attributable to such TRA Party under
Section 3.1(b) with respect to each such Taxable Year (on a cumulative basis) if
the Corporate Group had sufficient taxable income so that there were no
limitation under this clause (a) and (ii) the actual aggregate Net Tax Benefit
deemed Attributable to such TRA Party under Section 3.1(b) with respect to each
such Taxable Year (on a cumulative basis) by operation of this clause (a).
Consistent with the foregoing, the Attribute Schedule for a given Taxable Year
shall reflect the operation of this Section 3.3(a) in respect of previous
Taxable Years, with the Pre-IPO Covered Tax Assets and Exchange Covered Tax
Assets described in such Attribute Schedule that are attributable to a TRA Party
being adjusted to reflect payments received in respect of such Pre-IPO Covered
Tax Assets and Exchange Covered Tax Assets (the intention of the parties being
to avoid duplicative payments and maintain records sufficient to allow the
Corporation to allocate Tax Benefit Payments consistent with the terms of this
Section 3.3(a)).

(b)    After taking into account Section 3.3(a), if for any reason the
Corporation does not fully satisfy its payment obligations to make Tax Benefit
Payments due under this Agreement in respect of a particular Taxable Year (for
example, as a result of having insufficient cash to make the Tax Benefit
Payments due hereunder), then the Corporation and the TRA Parties agree that
(i) the Corporation shall make payments due hereunder to the TRA Parties in
respect of a Taxable Year in the same proportion as such payments would have
been made if the relevant payment had been made in full by the Corporation, and
(ii) no Tax Benefit Payment shall be made in respect of any Taxable Year until
all Tax Benefit Payments in respect of prior Taxable Years have been paid.

(c)    To the extent the Corporation makes a payment to a TRA Party in respect
of a particular Taxable Year under Section 3.1(a) of this Agreement (taking into
account Section 3.3(a) and (b)) in an amount in excess of the amount of such
payment that should have been made to the TRA Party in respect of such Taxable
Year, then (i) the TRA Party shall not receive further payments under
Section 3.1(a) until the TRA Party has forgone an amount of payments equal to
such excess and (ii) the Corporation shall pay the amount of the TRA Party’s
forgone payments to other TRA Parties (to the extent applicable) in a manner
such that each of the other TRA Parties, to the extent possible, shall have
received aggregate payments under Section 3.1(a) and (b) in the amount it would
have received if there had been no excess payment to the TRA Party.

ARTICLE IV

TERMINATION

Section 4.1    Early Termination of Agreement; Breach of Agreement.

(a)    With the prior written approval of the Board (or any Person(s) to whom
the Board has delegated such authority), the Corporation may terminate this
Agreement with respect to all amounts payable to the TRA Parties at any time by
paying to each TRA Party the Early Termination Payment in respect of the TRA
Party; provided, however, that (i) this Agreement shall only terminate pursuant
to this Section 4.1(a) upon the receipt in full of the Early Termination Payment
by the TRA Parties; (ii) the Corporation shall deliver an Early Termination
Notice only if it is able to make all required Early Termination Payments under
this Agreement; and (iii) the Corporation may withdraw any notice to execute its
termination rights under this Section 4.1(a) prior to the time at which any
Early Termination Payment has been paid.

 

19



--------------------------------------------------------------------------------

(b)    In the event that the Corporation breaches any of its material
obligations under this Agreement, whether as a result of a failure to make any
payment when due, a failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, and the Corporation
fails to cure such breach within 20 Business Days of a TRA Party informing the
Corporation of such breach, then, at the election of the Intel Nominee or the
TPG Nominee, subject to the following proviso, all obligations hereunder shall
be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such breach; provided, that
(i) the TPG Nominee and the Intel Nominee shall be entitled jointly to make such
election on behalf of, and such election shall be binding only on, all TRA
Parties other than the Intel TRA Parties and TPG TRA Parties, (ii) the Intel
Nominee shall be entitled to make such election on behalf of, and such election
shall be binding on, the Intel TRA Parties, (iii) the TPG Nominee shall be
entitled to make such election on behalf of, and such election shall be binding
on, the TPG TRA Parties, and (iv) at least five (5) Business Days prior to
making any such election, the Intel Nominee or the TPG Nominee (as the case may
be) shall provide written notice to the other in order to permit the other, if
it wishes, to make its election simultaneously. Procedures similar to the
procedures of Section 4.2 shall apply, mutatis mutandis, with respect to the
determination of the amounts payable by the Corporation pursuant to this
Section 4.1(b). Notwithstanding the foregoing, in the event that the Corporation
breaches any of its material obligations under this Agreement, the TPG Nominee
and the Intel Nominee shall be entitled to elect jointly on behalf of all TRA
Parties (other than the Intel TRA Parties and TPG TRA Parties), the Intel
Nominee shall be entitled to elect on behalf of the Intel TRA Parties, and the
TPG Nominee shall be entitled to elect on behalf of the TPG TRA Parties, in each
case, to receive the amounts referred to in this Section 4.1(b) or to seek
specific performance of the terms of this Agreement. Notwithstanding anything in
this Agreement to the contrary, if the Corporation fails to make any Tax Benefit
Payment when due, to the extent that the Corporation has insufficient funds to
make such payment despite using reasonable best efforts to obtain funds to make
such payment (including by causing the LLC or any other Subsidiaries of the LLC
to distribute or lend funds to facilitate such payment, and by accessing any
revolving credit facilities or other sources of available credit to fund any
such amounts), such failure shall not be a breach of this Agreement until the
earlier of (i) the Corporation having sufficient cash to pay such balance and
(ii) the one-year anniversary of the receipt of the notice for such payment;
provided, that (x) the interest provisions of Section 5.2 shall apply to such
late payment, and (y) if the Corporation does not have sufficient cash to make
such payment as a result of limitations imposed by existing credit agreements to
which the LLC or any of its Subsidiaries is a party, which limitations are
effective as of the date of this Agreement, Section 5.2 shall apply, but the
Default Rate shall be replaced by the Agreed Rate.

(c)    In connection with a Change of Control, all obligations under this
Agreement with respect to the applicable TRA Parties shall be accelerated and
such obligations shall be calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control or such other date agreed
to by the Intel Nominee, TPG Nominee and the Corporation. Procedures similar to
the procedures of Section 4.2 shall apply, mutatis mutandis, with respect to the
determination of the amounts payable by the Corporation.

 

20



--------------------------------------------------------------------------------

Section 4.2    Early Termination Notice. If the Corporation chooses to exercise
its right of early termination under Section 4.1(a) above, the Corporation shall
deliver to each of the TPG Nominee and the Intel Nominee notice of such
intention to exercise such right (“Early Termination Notice”). In addition, if
the Corporation chooses to exercise its right of early termination under
Section 4.1(a) above, or the obligations under this Agreement are accelerated
under Section 4.1(b) or Section 4.1(c) above, the Corporation shall deliver to
(i) the TPG Nominee and the Intel Nominee a schedule (the “Early Termination
Schedule”) showing in reasonable detail the calculation of the Early Termination
Payment due to each TRA Party and (ii) the Thoma TRA Party and the GIC TRA Party
the portion of the Early Termination Schedule showing in reasonable detail the
calculation of the Early Termination Payment due to the Thoma TRA Parties or the
GIC TRA Parties, as the case may be. Such Early Termination Schedule shall
become final and binding on all parties consistent with the procedures described
in Section 2.3(a). The date on which the Early Termination Schedule becomes
final shall be the “Early Termination Effective Date.”

Section 4.3    Payment upon Early Termination.

(a)    Within three (3) calendar days after an Early Termination Effective Date,
the Corporation shall pay to the TRA Parties an amount equal to the Early
Termination Payment in respect of such TRA Party; provided, however, that any
amount payable pursuant to this Agreement as a result of a Change of Control
shall be paid concurrently with the consummation of such Change of Control. Such
payment shall be made by wire transfer of immediately available funds to a bank
account or accounts designated by the TRA Party or as otherwise agreed by the
Corporation and such TRA Party.

(b)    “Early Termination Payment” in respect of a TRA Party shall equal (i) the
present value, discounted at the Early Termination Rate, as of the date of the
Early Termination Notice, of all Tax Benefit Payments in respect of such TRA
Party that would be required to be paid by the Corporation beginning from the
date of the Early Termination Notice and applying the Valuation Assumptions,
plus (ii) any Tax Benefit Payment due and payable with respect to such TRA Party
that is unpaid as of the date of the Early Termination Notice, plus (iii)
(without duplication) interest accruing on the amounts described in clauses
(i) through (ii) (which shall include interest accruing on the amount described
in clause (i) from the date of the Early Termination Notice).

(c)    Upon the payment of the Early Termination Payment by the Corporation to a
TRA Party, the Corporation shall not have any further payment obligations under
this Agreement in respect of such TRA Party.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1    Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest, or other
amounts due and payable in respect of any obligations owed in respect

 

21



--------------------------------------------------------------------------------

of secured or unsecured indebtedness for borrowed money of the Corporation and
its Subsidiaries (“Senior Obligations”) and shall rank pari passu in right of
payment with all current or future unsecured obligations of the Corporation that
are not Senior Obligations. To the extent that any payment under this Agreement
is not permitted to be made at the time payment is due as a result of this
Section 5.1 and the terms of the agreements governing Senior Obligations, such
payment obligation nevertheless shall accrue for the benefit of the applicable
TRA Parties and the Corporation shall make such payments at the first
opportunity that such payments are permitted to be made in accordance with the
terms of the Senior Obligations (it being understood that interest shall accrue
on the amount of such unpaid obligation in accordance with the terms hereof).
Payments under any tax receivable agreement (or similar agreement) entered into
by the Corporation, the LLC, or their Subsidiaries after the date hereof shall
be subordinate to all payments owed pursuant to this Agreement, and no such
payments shall be made for so long as the Corporation has any unpaid obligation
pursuant this Agreement.

Section 5.2    Late Payments by the Corporation. The amount of all or any
portion of any Tax Benefit Payment, Early Termination Payment or other payment
under this Agreement not made to the TRA Parties when due under the terms of
this Agreement shall be payable together with any interest thereon, computed at
the Default Rate and commencing from the date on which such Tax Benefit Payment,
Early Termination Payment or other payment was due and payable.

ARTICLE VI

TAX MATTERS; CONSISTENCY; COOPERATION

Section 6.1    Participation in the Corporation’s and the LLC’s Tax Matters.
Except as otherwise provided herein and the LLC Agreement, the Corporation shall
have full responsibility for, and sole discretion over, all tax matters
concerning the Corporation and the LLCs and its Subsidiaries, including without
limitation the preparation, filing or amending of any Tax Return and defending,
contesting or settling any issue pertaining to taxes; provided, however, that
the Corporation shall notify each of the TPG Nominee, the TB Nominee and the
Intel Nominee of, and keep them reasonably informed with respect to, and act in
good faith in connection with its conduct of, the portion of any audit of the
Corporation, the Corporate Group, the LLCs or any of their Subsidiaries the
outcome of which is reasonably expected to affect the rights or obligations of
the TRA Parties under this Agreement, and shall provide to each of the TPG
Nominee, the TB Nominee and the Intel Nominee reasonable opportunity to provide
information and other input to the Corporation, Corporate Group, the LLCs and
their Subsidiaries concerning the conduct of any such portion of such audit,
which information and other input the Corporation, Corporate Group, the LLC and
their Subsidiaries, as applicable, shall consider in good faith.

Section 6.2    Consistency. The Corporation, the LLCs and the TRA Parties agree
to report and cause to be reported for all purposes, including federal, state
and local Tax purposes and financial reporting purposes, all Tax-related items
(including, without limitation, the Basis Adjustments and each Tax Benefit
Payment) in a manner consistent with that specified in any Schedule finalized
consistent with the terms of this Agreement, unless otherwise required by a
contrary Determination by an applicable Taxing Authority.

 

22



--------------------------------------------------------------------------------

Section 6.3    Cooperation. Each of the Corporation, the LLCs and the TRA
Parties shall (a) furnish to the other parties in a timely manner such
information, documents and other materials as the other party may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return or defending any
audit, examination or controversy with any Taxing Authority, (b) make itself
reasonably available to the other parties and their respective representatives
to provide explanations of documents and material and such other information as
the other party or its representatives may reasonably request in connection with
any of the matters described in clause (a) above, and (c) reasonably cooperate
in connection with any such matter, and the Corporation shall reimburse each TRA
Party for any reasonable third-party costs and expenses incurred pursuant to
this Section at the request of the Corporation or the LLC.

ARTICLE VII

MISCELLANEOUS

Section 7.1    Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by
electronic mail (delivery receipt requested) or by certified or registered mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be as
specified in a notice given in accordance with this Section 7.1):

If to the Corporation, or the LLC, to:

c/o McAfee Corp.

2821 Mission College Blvd.

Santa Clara, CA 95054

  Attention:    Sayed Darwish   E-mail:    Sayed_Darwish@McAfee.com

with a copy (which shall not constitute notice to the Corporation or the LLC)
to:

Ropes & Gray LLP

3 Embarcadero Center

San Francisco, California 94111

Attention: Thomas Holden and Michael Roh

Facsimile: (415) 315-4823

E-mail: thomas.holden@ropesgray.com; michael.roh@ropesgray.com

If to the Intel Nominee:

Intel Corporation

2200 Mission College Boulevard

Santa Clara, California 95054

Attention: Patrick Bombach and Benjamin A. Olson

Facsimile: (408) 653-9098

E-mail: patrick.bombach@intel.com and benjamin.a.olson@intel.com

 

23



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice to the Intel Nominee) to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, California

Attention: Gregg Noel and Amr Razzak

Facsimile: (213) 621-5234

E-mail: gregg.noel@skadden.com and amr.razzak@skadden.com

If to the TPG Nominee:

TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: General Counsel

Facsimile: (415) 743-1501

E-mail: officeofgeneralcounsel@tpg.com

with a copy (which shall not constitute notice to the TPG Nominee) to:

Ropes & Gray LLP

3 Embarcadero Center

San Francisco, California 94111

Attention: Thomas Holden and Michael Roh

Facsimile: (415) 315-4823

E-mail: thomas.holden@ropesgray.com; michael.roh@ropesgray.com

If to the GIC TRA Party:

Snowlake Investments Pte Ltd.

168 Robinson Road #37-01 Capital Tower

Sinapore, 068912

Attention: Jason Young, Sean Low Shien Ang, Mattew Lim

Email: jasonyoung@gic.com.sg

with a copy (which shall not constitute notice to the GIC TRA Party) to:

Sidley Austin LLP

787 7th Avenue

New York, New York 10019

Attention:            Asi Kirmayer

E-mail:                 akirmayer@sidley.com

 

24



--------------------------------------------------------------------------------

If to the TB Nominee:

c/o Thoma Bravo, LP

600 Montgomery Street, 20th Floor

San Francisco, California 94111

Attention: Seth Boro and Chip Virnig

Facsimile: (415) 392-6480

Email: sboro@thomabravo.com and cvirnig@thomabravo.com

with a copy (which shall not constitute notice to the TB Nominee) to:

Kirkland & Ellis LLP

300 North LaSalle Drive

Chicago, Illinois 60654

Attention: Gerald T. Nowak, P.C., Corey D. Fox, P.C. and Bradley C. Reed, P.C.

Facsimile: (312) 862-2200

E-mail: gerald.nowak@kirkland.com, corey.fox@kirkland.com and
bradley.reed@kirkland.com

Any Party may change its address or e-mail address by giving each of the other
Parties written notice thereof in the manner set forth above.

Section 7.2    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

Section 7.3    Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each Party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.4    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

Section 7.5    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, such term or provision is hereby deemed
modified to give effect to the original written intent of the parties to the
greatest extent consistent with being valid and enforceable under applicable
law. No party hereto shall assert, and each party shall cause its Affiliates or
related parties not to assert, that this Agreement or any part hereof is
invalid, illegal or unenforceable.

 

25



--------------------------------------------------------------------------------

Section 7.6    Assignments; Amendments; Successors; No Waiver.

(a)    Assignment.    No TRA Party may assign, sell, pledge, or otherwise
alienate or transfer any of its interest in the Agreement, including the right
to receive Tax Benefit Payments under this Agreement, to any Person, except with
the prior written consent of the Board, provided that the TPG TRA Parties, the
Intel Nominee, the TB TRA Parties and the GIC Investor (in each case, as defined
in the Stockholders Agreement), may assign, sell, pledge or otherwise alienate
or transfer all or any portion of their interests in this Agreement, including
the right to receive Tax Benefit Payments under this Agreement or designate a
Person as a TPG Nominee or Intel Nominee, to any Person. In the case of any such
assignment, sale, pledge or other alienation of any such right by any TRA Party
to any Person under the terms of this Section 7.6(a), such Person shall execute
and deliver a Joinder agreeing to succeed to the applicable portion of such TRA
Party’s interest in this Agreement and to become a Party for all purposes of
this Agreement, except as otherwise provided in such Joinder. For the avoidance
of doubt, if a TRA Party transfers Units in accordance with the terms of the LLC
Agreement but does not assign to the transferee of such Units its rights under
this Agreement with respect to such transferred Units, such TRA Party shall
continue to be entitled to receive the Tax Benefit Payments arising in respect
of a subsequent Exchange of such Units (and any such transferred Units shall be
separately identified, so as to facilitate the determination of Tax Benefit
Payments hereunder). None of the McAfee Parties may assign any of its rights or
obligations under this Agreement to any Person (other than any direct or
indirect successor (whether by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation) without
the prior written consent of each of the TPG Nominee and the Intel Nominee (and
any purported assignment without such consent shall be null and void).

(b)    Amendments. No provision of this Agreement may be amended unless such
amendment is approved in writing by each of the Board (or any Person(s) to whom
the Board has delegated such authority), the TPG Nominee and the Intel Nominee;
provided, that any amendment that materially and adversely affects one or more
TRA parties on a materially disproportionate basis relative to other similarly
situated TRA parties shall require the consent of a majority (measured by Tax
Benefit Payments receivable) of such similarly situated TRA parties so
materially disproportionately affected.

(c)    Successors. Except as provided in Section 7.6(a), all of the terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by, the Parties hereto and their respective
successors, permitted assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

(d)    Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement, or to exercise
any right or remedy consequent upon a breach thereof, shall constitute a waiver
of any such breach or any other covenant, duty, agreement, or condition.

 

26



--------------------------------------------------------------------------------

Section 7.7    Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8    Resolution of Disputes.

(a)    Any and all disputes which cannot be settled amicably after good faith
negotiations, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) shall be
finally settled by arbitration conducted by a single arbitrator in New York, New
York in accordance with the then-existing Rules of Arbitration of the
International Chamber of Commerce. If the parties to the dispute fail to agree
on the selection of an arbitrator within ten (10) calendar days of the receipt
of the request for arbitration, the International Chamber of Commerce shall make
the appointment. The arbitrator shall be a lawyer and shall conduct the
proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.

(b)    Notwithstanding the provisions of paragraph (a) of this Section 7.8, the
Corporation, the TPG Nominee or the Intel Nominee may bring an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
another party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each TRA Party (i) expressly consents to the
application of paragraph (c) of this Section 7.8 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporation as each TRA Party’s agent for service of process in connection with
any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such TRA Party of any such service of process,
shall be deemed in every respect effective service of process upon such TRA
Party in any such action or proceeding.

(c)    (i) EACH TRA PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.8,
OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this paragraph (c) has a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) (i) of this Section 7.8 and
such parties agree not to plead or claim the same.

 

27



--------------------------------------------------------------------------------

Section 7.9    Reconciliation. In the event that the Corporation, the Intel
Nominee and the TPG Nominee are unable to resolve a disagreement with respect to
a Schedule (a “Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to such parties. The
Expert shall be a partner or principal in a nationally recognized accounting
firm. If the Corporation, the Intel Nominee, and the TPG Nominee are unable to
agree on an Expert within fifteen (15) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the selection of an
Expert shall be treated as a Dispute subject to Section 7.8 and an arbitration
panel shall pick an Expert. The Expert shall resolve any matter relating to a
Schedule or an amendment thereto as soon as reasonably practicable and in any
event within thirty (30) calendar days after the matter has been submitted to
the Expert for resolution. Notwithstanding the preceding sentence, if the matter
is not resolved before any payment that is the subject of a disagreement would
be due (in the absence of such disagreement) or any Tax Return reflecting the
subject of a disagreement is due, the undisputed amount shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Corporation, subject to adjustment or amendment upon resolution. The
costs and expenses relating to the engagement of such Expert or amending any Tax
Return shall be borne by the Corporation except as provided in the next
sentence. The Corporation, the Intel Nominee and the TPG Nominee shall bear
their own costs and expenses of such proceeding, unless (i) the Expert entirely
adopts the position of the Intel Nominee and/or the TPG Nominee, in which case
the Corporation shall reimburse the Intel Nominee and/or TPG Nominee (as
applicable) for any reasonable and documented out-of-pocket costs and expenses
in such proceeding, or (ii) the Expert entirely adopts the Corporation’s
position, in which case Tax Benefit Payments to the TRA Parties that would have
received increased Tax Benefit Payments if the position of the Intel Nominee
and/or the TPG Nominee had been adopted shall be reduced proportionately in the
aggregate by any reasonable and documented out-of-pocket costs and expenses in
such proceeding. The Expert shall finally determine any Reconciliation Dispute
and the determinations of the Expert pursuant to this Section 7.9 shall be
binding on the Corporation and the TRA Parties and may be entered and enforced
in any court having competent jurisdiction.

Section 7.10    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER OR RELATE TO THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE BREACH OR VALIDITY OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ACTION,
SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.

 

28



--------------------------------------------------------------------------------

Section 7.11    Withholding. The Corporation and its affiliates and
representatives shall be entitled to deduct and withhold from any payment that
is payable to any TRA Party pursuant to this Agreement such amounts as are
required to be deducted or withheld with respect to the making of such payment
in accordance with the Code or any provision of U.S. state, local or foreign tax
law (including for this purpose any withholding required by the Corporation or
its affiliates that may be required in connection with the Reorganization, a
Redemption or a Direct Exchange or other Exchange). To the extent that amounts
are so deducted or withheld and paid over to the appropriate Taxing Authority,
such amounts shall be treated for all purposes of this Agreement as having been
paid by the Corporation to the relevant TRA Party. The Corporation shall provide
evidence of such payment to each TRA Party in respect of which such deduction or
withholding is required, to the extent that such evidence is available. Each TRA
Party shall promptly provide the Corporation with any applicable tax forms and
certifications reasonably requested by the Corporation in connection with
determining whether any such deductions and withholdings are required under the
Code or any provision of U.S. state, local or foreign tax law, including under
Sections 1441, 1442, 1445 or 1446 of the Code. The Corporation will consider in
good faith any applicable certificates, forms or documentation provided by a TRA
Party that in such TRA Party’s reasonable determination reduce or eliminate any
such withholding. Provided that the GIC TRA Party remains eligible for benefits
under Section 892 of the Code and the Treasury Regulations promulgated
thereunder and provides an effective and properly executed Internal Revenue
Service Form W-8EXP claiming exemption from U.S. federal income tax under
Section 892 of the Code, the Corporation and its affiliates and representatives
shall not withhold U.S. federal tax on any amounts payable to the GIC TRA Party
hereunder unless such withholding is otherwise required by applicable law.

Section 7.12    Coordination Among TPG TRA Parties and Thoma TRA Parties.
Notwithstanding anything herein to the contrary, to the extent that the Thoma
TRA Parties are otherwise entitled to receive information relating solely to the
Thoma TRA Parties (including pursuant to Section 2.1, Section 2.2, Section 2.3,
and Section 4.2), the Thoma TRA Parties shall also be entitled to receive, and
the Corporation and the TPG TRA Parties shall deliver to the Thoma TRA Parties,
the corresponding applicable information relating to the TPG TRA Parties. The
TPG TRA Parties shall consider in good faith any comments provided by the Thoma
TRA Parties with respect to any information received by the Thoma TRA Parties
hereunder. In the event of any adjustment, amendment or other revision to an
Attribute Schedule, a Tax Benefit Schedule, Amended Schedule or the Early
Termination Schedule in favor of the TPG TRA Parties, the methodologies and
determinations giving rise to such adjustment, amendment or other revision shall
apply mutatis mutandis to the Thoma TRA Parties to the extent applicable.

Section 7.13    Affiliated Group; Transfers of Corporate Assets.

(a)    The parties acknowledge that each of the Corporation and each Blocker
Entity is a member of the Corporate Group and that the provisions of this
Agreement shall be applied with respect to the Corporate Group (and any other
affiliated or consolidated Tax group of which the Corporation becomes a part),
and that Tax Benefit Payments, Early Termination Payments, and other applicable
items hereunder shall be computed with reference to the consolidated taxable
income of the group as a whole. No later than five (5) days after the IPO Date,
except with the consent of the Intel Nominee and the TPG Nominee, the
Corporation will cause the Corporate Subsidiaries to join the affiliated group
of which the Corporation is the parent and thus join the Corporate Group by
contributing 100% of the equity of Manta Holdings, LLC, which shall at all times
from the IPO Date through the time of such contribution own 100% of the equity
of the Corporate Subsidiaries, to a newly formed corporation in a transaction
described in Revenue Ruling 84-111, Situation 3. Except with the consent of the
TPG Nominee and the Intel Nominee, and subject to the terms of the preceding
sentence, (i) the Corporation shall hold its Units directly or indirectly
through a member of the Corporate Group at all times, and (ii) the LLC shall at
no time hold, directly or indirectly, in the aggregate more than 0.2% of the
outstanding equity of Finance LLC (or any successor thereof) through one or more
entities treated as corporations for U.S. federal income tax purposes that are
not members of the Corporate Group.

 

29



--------------------------------------------------------------------------------

(b)    If the Corporation, its successors in interest, any member of a group
described in Section 7.13(a), any LLC, or any entity treated as a partnership or
disregarded entity for U.S. federal income tax purposes in which any of the
foregoing holds a direct or indirect interest, transfers (or is deemed to
transfer) one or more assets to a corporation (or a Person classified as a
corporation for U.S. income tax purposes) with which the Corporation does not
file a consolidated Tax Return for U.S. federal income Tax purposes (or if any
entity that holds Reference Assets transfers any Reference Asset to a
corporation (or a Person classified as a corporation for U.S. federal income tax
purposes) with which the Corporation does not file a consolidated Tax Return for
U.S. federal income Tax purposes), such entity, for purposes of calculating the
amount of any Tax Benefit Payment or Early Termination Payment due hereunder,
shall be treated as having disposed of such asset (or Reference Asset) in a
fully taxable transaction on the date of such transfer. The consideration deemed
to be received by such entity shall be equal to the fair market value of the
transferred asset, which for these purposes shall be deemed to include (i) the
amount of debt to which such asset is subject, in the case of a transfer of an
encumbered asset, or (ii) the amount of debt allocated to such asset, in the
case of a transfer of a partnership interest.    For purposes of this
Section 7.13, a transfer of a partnership interest or an interest in a
disregarded entity shall be treated as a transfer of the transferring partner’s
share of each of the assets and liabilities of that partnership or disregarded
entity. If any member of a group described in Section 7.13(a) that directly or
indirectly owns any equity interests in the LLCs deconsolidates for federal
income tax purposes from that group (or the Corporation deconsolidates for
federal income tax purposes from that group), then, except as otherwise agreed
by each of the TPG Nominee and the Intel Nominee, such deconsolidated members of
the group shall be treated prior to deconsolidation as having disposed of their
assets directly or indirectly held (including their directly or indirectly held
equity of the LLCs) in a fully taxable transaction for consideration calculated
in a manner consistent with the provisions of the preceding sentences. Except
for transfers covered by the preceding sentences of Section 7.13(b) of this
Agreement or that constitute a Change in Control, if any Blocker Entity, any
Corporate Subsidiary or the Corporation directly or indirectly transfers (as
determined for U.S. federal income tax purposes) Units or equity interests of a
member of the Corporate Group (including any transfer which results in a
liquidation of one or more of the LLCs for U.S. federal income tax purposes)
where such transfer would impact the amounts payable pursuant to this Agreement,
the calculation of payments pursuant to this Agreement shall be made as if such
transfer did not occur, except as may be otherwise agreed to by the TPG Nominee
and the Intel Nominee.

Section 7.14    Confidentiality. Each TRA Party and its assignees acknowledges
and agrees that the information of the Corporation and its Affiliates provided
pursuant to this Agreement is confidential and, except in the course of
performing any duties as necessary for the Corporation and its Affiliates, as
required by law or legal process or to enforce the terms of this Agreement, such
Person shall keep and retain in the strictest confidence and not disclose to any
Person any confidential matters of the Corporation and its Affiliates and
successors acquired pursuant to this Agreement. This Section 7.14 shall not
apply to (i) any information that has been made publicly available by the
Corporation, becomes public knowledge (except as a result of an act of any TRA
Party in violation of this Agreement) or is generally known to the business
community, (ii) the disclosure of information to the extent necessary for a TRA
Party to prosecute or defend claims arising under or relating to this Agreement,
(iii) the disclosure of information to the extent necessary for a TRA Party to
prepare and file its Tax Returns, to respond to any inquiries regarding the same
from any Taxing Authority or to prosecute or defend any action, proceeding or
audit by any Taxing Authority with respect to such Tax Returns, (iv) the
disclosure on a

 

30



--------------------------------------------------------------------------------

confidential basis to limited partners and prospective investors in private
equity funds affiliated with the TPG TRA Parties or the Thoma TRA Party of
financial and other information of the type typically disclosed to such partners
or prospective investors and (v) the disclosure to any potential assignee or
transferee of information in connection with an assignment, sale, pledge,
alienation or transfer of any interest in this Agreement pursuant to
Section 7.6(a) so long as such potential assignee or transferee agrees to be
subject to the provisions of this Section 7.14. Notwithstanding anything to the
contrary herein, any TRA Party and each of its assignees (and each employee,
representative or other agent of such TRA Party or its assignees, as applicable)
may disclose at their discretion to any and all Persons, without limitation of
any kind, the tax treatment and tax structure of, and tax strategies relating
to, the Corporate Group, the LLCs, and their direct and indirect Subsidiaries,
such TRA Party and any of their transactions (including without limitation the
Reorganization, the IPO, the Exchanges to which such TRA Party is party and this
Agreement), and all materials of any kind (including tax opinions or other tax
analyses) that are provided to such TRA Party relating to such tax treatment,
tax structure or tax strategies.    If a TRA Party or an assignee commits a
breach, or threatens to commit a breach, of any of the provisions of this
Section 7.14, the Corporation shall have the right and remedy to have the
provisions of this Section 7.14 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporation or any of
its Subsidiaries and that money damages alone shall not provide an adequate
remedy to such Persons. Such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

Section 7.15    Change in Law. Notwithstanding anything herein to the contrary,
if, as a result of or, in connection with an actual or proposed change in Tax
law, an Exchange TRA Party reasonably believes that the existence of this
Agreement could have material adverse tax consequences to such Exchange TRA
Party or any direct or indirect owner of such Exchange TRA Party, then at the
written election of such Exchange TRA Party in its sole discretion (in an
instrument signed by such Exchange TRA Party and delivered to the Corporation)
and to the extent specified therein by such Exchange TRA Party, this Agreement
shall cease to have further effect and shall not apply to an Exchange with
respect to such Exchange TRA Party occurring after a date specified by such
Exchange TRA Party.

Section 7.16    Interest Rate Limitation. Notwithstanding anything to the
contrary contained herein, the interest paid or agreed to be paid hereunder with
respect to amounts due to any TRA Party hereunder shall not exceed the maximum
rate of non-usurious interest permitted by applicable law (the “Maximum Rate”).
If any TRA Party shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the Tax Benefit Payment, Advance
Payment or Early Termination Payment, as applicable (but in each case exclusive
of any component thereof comprising interest) or, if it exceeds such unpaid
non-interest amount, refunded to the Corporation. In determining whether the
interest contracted for, charged, or received by any TRA Party exceeds the
Maximum Rate, such TRA Party may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
payment obligations owed by the Corporation to such TRA Party

 

31



--------------------------------------------------------------------------------

hereunder. Notwithstanding the foregoing, it is the intention of the Parties to
conform strictly to any applicable usury laws. If at any time the Corporation
determines that LIBOR will no longer generally be used for determining interest
rates for leveraged syndicated loans in the United States from and after a
specific date, the Corporation and the TPG Nominee and the Intel Nominee shall
endeavor to establish an alternative rate of interest to LIBOR that gives due
consideration to the then prevailing market convention for determining a rate of
interest for leveraged syndicated loans in the United States at such time and
references to LIBOR herein shall thereafter be deemed to refer to such agreed
rate; provided, that at no time shall such agreed rate be less than 0%.

Section 7.17    Independent Nature of Rights and Obligations.

(a)    The rights and obligations of the each TRA Party hereunder are several
and not joint with the rights and obligations of any other Person. A TRA Party
shall not be responsible in any way for the performance of the obligations of
any other Person hereunder, nor shall a TRA Party have the right to enforce the
rights or obligations of any other Person hereunder (other than the
Corporation). Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any TRA Party pursuant hereto
or thereto, shall be deemed to constitute the TRA Parties acting as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the TRA Parties are in any way acting in concert or as
a group with respect to such rights or obligations or the transactions
contemplated hereby, and the Corporation acknowledges that the TRA Parties are
not acting in concert or as a group and will not assert any such claim with
respect to such rights or obligations or the transactions contemplated hereby.

(b)    Except as otherwise explicitly provided in this Agreement, (i) the
actions of the Intel Nominee pursuant to and in accordance with this Agreement
shall be binding only with respect to the Intel TRA Parties and not with respect
to the TPG Nominee or any other TRA Parties, (ii) the actions of the TPG Nominee
pursuant to and in accordance with this Agreement shall be binding on all TPG
TRA Parties and not with respect to the Intel Nominee or any other TRA Parties,
and (iii) the actions of the Intel Nominee and TPG Nominee acting jointly shall
be binding on all TRA Parties. To the fullest extent permitted by law, none of
the TPG Nominee, the TPG TRA Parties, the Intel Nominee, the Intel TRA Parties
or any other TRA Parties shall owe any duties (fiduciary or otherwise) to any
other TRA Party or any other Person in determining to take or refrain from
taking any action or decision under or in connection with this Agreement,
including in connection with the actions and decisions contemplated by subclause
(f) of the definition of “Change of Control”, Section 2.3, Section 7.6(b),
Section 7.8 and Section 7.9. For purposes of this Agreement, including in
connection with the actions and decisions contemplated by subclause (f) of the
definition of “Change of Control”, Section 2.3, Section 7.6(b), Section 7.8 and
Section 7.9, the TRA Parties acknowledge that, in taking or omitting to take any
action or decision hereunder, the TPG Nominee, each TPG TRA Party, the Intel
Nominee, each Intel TRA Party and each other TRA Party shall be permitted to
take into consideration solely its own interests and shall have no duty or
obligation to give any consideration to any interest of or factors affecting any
other TRA Party or any other Person.

Section 7.18    Tax Characterization and Elections. The parties intend that
(A) each Exchange shall give rise to Basis Adjustments, (B) payments pursuant to
this Agreement with respect to an Exchange (except with respect to amounts that
constitute Imputed Interest) shall be

 

32



--------------------------------------------------------------------------------

treated as consideration in respect of such Exchange that give rise to
additional Basis Adjustments, and (C) the rights received pursuant to this
Agreement by the Reorganization TRA Parties and Exchange TRA Parties and
(without duplication) Tax Benefit Payments (excluding any amount that
constitutes Imputed Interest thereon) made in respect of a Pre-IPO Covered Tax
Asset will be treated as other property or money described in Section 351(b) of
the Code received in the Reorganization (and any Tax Benefit Payment (excluding
any amount that constitutes Imputed Interest thereon) described in this clause
(C) that the Corporation reasonably determines is attributable to the direct
transfer of equity interests in TPG VII Manta AIV II, LLC or TPG VII Manta
Blocker Co-Invest II, LLC to McAfee Holdings Subsidiary, Inc. by a person other
than the Corporation will be treated as an adjustment to the purchase price with
respect to such transfer), and the parties will not take any position on a tax
return, audit, examination or other proceeding inconsistent with any of the
intended tax treatment described in this Section 7.18 except upon an applicable
contrary final Determination. The Corporation will ensure that, on and after the
date hereof and continuing through the term of this Agreement, the LLC and each
of its direct and indirect subsidiaries that they control and that is treated as
a partnership for U.S. federal income tax purposes will have in effect an
election under Section 754 of the Code.

[Signature Page Follows This Page]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

CORPORATION:

        MCAFEE CORP.

        By:  

/s/ Jared Ross

        Name:   Jared Ross         Title:   Assistant Secretary



--------------------------------------------------------------------------------

THE LLC:

FOUNDATION TECHNOLOGY WORLDWIDE LLC

        By:  

/s/ Jared Ross

        Name:   Jared Ross         Title:   Assistant Secretary



--------------------------------------------------------------------------------

MCAFEE FINANCE 2, LLC By:  

/s/ Jared Ross

Name:   Jared Ross Title:   Assistant Secretary



--------------------------------------------------------------------------------

MCAFEE, LLC By:  

/s/ Jared Ross

Name:   Jared Ross Title:   Assistant Secretary



--------------------------------------------------------------------------------

MCAFEE ACQUISITION CORP. By:  

/s/ Jared Ross

Name:   Jared Ross Title:   Assistant Secretary



--------------------------------------------------------------------------------

SKYHIGH NETWORKS HOLDINGS CORP. By:  

/s/ Jared Ross

Name:   Jared Ross Title:   Assistant Secretary



--------------------------------------------------------------------------------

SKYHIGH NETWORKS ACQUISITION CORP. By:  

/s/ Jared Ross

Name:   Jared Ross Title:   Assistant Secretary



--------------------------------------------------------------------------------

TPG GLOBAL, LLC By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President



--------------------------------------------------------------------------------

TPG VII SIDE-BY-SIDE SEPARATE ACCOUNT I, L.P. By: TPG GenPar VII SBS SA I, L.P.,
its general partner By: TPG GenPar VII SBS SA I Advisors, LLC, its general
partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President



--------------------------------------------------------------------------------

TPG VII MANTA AIV CO-INVEST, L.P. By: TPG VII Manta GenPar, L.P., its general
partner By: TPG VII Manta GenPar Advisors, LLC, its general partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President



--------------------------------------------------------------------------------

TPG VII MANTA HOLDINGS II, LP By: TPG VII Manta GenPar, L.P., its general
partner By: TPG VII Manta GenPar Advisors, LLC, its general partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President



--------------------------------------------------------------------------------

TPG VII MANTA BLOCKER CO-INVEST I, LP By: TPG VII Manta GenPar, L.P., its
general partner By: TPG VII Manta GenPar Advisors, LLC, its general partner By:
 

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President



--------------------------------------------------------------------------------

TPG VII MANTA AIV I, LP By: TPG VII Manta GenPar, L.P., its general partner By:
TPG VII Manta GenPar Advisors, LLC, its general partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President



--------------------------------------------------------------------------------

THOMA BRAVO FUND XII AIV, L.P. By: Thoma Bravo Partners XII AIV, L.P. Its:
General Partner By: Thoma Bravo UGP XII, LLC Its: General Partner By: Thoma
Bravo UGP, LLC Its: Managing Member By:  

/s/ Seth Boro

Name:   Seth Boro Title:   Managing Partner



--------------------------------------------------------------------------------

THOMA BRAVO EXECUTIVE FUND XII AIV, L.P. By: Thoma Bravo Partners XII AIV, L.P.
Its: General Partner By: Thoma Bravo UGP XII, LLC Its: General Partner By: Thoma
Bravo UGP, LLC Its: Managing Member By:  

/s/ Seth Boro

Name:   Seth Boro Title:   Managing Partner



--------------------------------------------------------------------------------

THOMA BRAVO EXECUTIVE FUND XII-A AIV, L.P. By: Thoma Bravo Partners XII AIV,
L.P. Its: General Partner By: Thoma Bravo UGP XII, LLC Its: General Partner By:
Thoma Bravo UGP, LLC Its: Managing Member By:  

/s/ Seth Boro

Name:   Seth Boro Title:   Managing Partner



--------------------------------------------------------------------------------

THOMA BRAVO FUND XII-A, L.P. By: Thoma Bravo Partners XII, L.P. Its: General
Partner By: Thoma Bravo UGP XII, LLC Its: General Partner By: Thoma Bravo UGP,
LLC Its: Managing Member By:  

/s/ Seth Boro

Name:   Seth Boro Title:   Managing Partner



--------------------------------------------------------------------------------

THOMA BRAVO PARTNERS XII AIV, L.P. By: Thoma Bravo UGP XII, LLC Its: General
Partner By: Thoma Bravo UGP, LLC Its: Managing Member By:  

/s/ Seth Boro

Name:   Seth Boro Title:   Managing Partner



--------------------------------------------------------------------------------

SNOWLAKE INVESTMENT PTE LTD. By:  

/s/ Jason Yong

Name:   Jason Young Title:   Authorized Signatory



--------------------------------------------------------------------------------

INTEL AMERICAS, INC. By:  

/s/ Tiffany D. Silva

Name:   Tiffany D. Silva Title:   Secretary and Director



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

[On File With the Company]



--------------------------------------------------------------------------------

Exhibit B

Net Tax Benefit Splits

[On File With the Company]



--------------------------------------------------------------------------------

Annex A

Blocker Entities

[On File With the Company]



--------------------------------------------------------------------------------

Annex B

Exchange TRA Parties

[On File With the Company]



--------------------------------------------------------------------------------

Annex C

Reorganization TRA Parties

[On File With the Company]



--------------------------------------------------------------------------------

Annex D

Thoma TRA Parties

[On File With the Company]



--------------------------------------------------------------------------------

Annex E

TPG TRA Parties

[On File With the Company]



--------------------------------------------------------------------------------

Annex F

Intel TRA Parties

[On File With the Company]



--------------------------------------------------------------------------------

Annex G

Corporate Subsidiaries

[On File With the Company]